Per Curiam.

The release, though general in form, coneededly covers the claim in this action. At the time it was given by plaintiff to defendant there was neither economic pressure nor inequality of bargaining power nor lack of freedom on plaintiff’s part to dispose of its claim as it saw fit. It was not compelled to give the release. After demand was made by its attorney for the return of the alleged excess rent, plaintiff agreed that it would drop the claim. Plaintiff then had a lease with defendant which had over two years to run. It could not have been dispossessed and there was entire freedom of contract at the time the release was voluntarily given. Absence of consideration for the release did not make it invalid (Personal Property Law, § 33, subd. 2; Real Property Law, § 279, subd. 1).
Defendant was entitled to summary judgment. The order is accordingly reversed, with $20 costs and disbursements to the appellant, and the motion to dismiss the complaint under rule 113 is granted and judgment is directed to be entered herein dismissing the complaint.
Peek, P. J., G-lennon, Dore, Cohn and Van Voorhis, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted, and judgment is directed to be entered dismissing the complaint herein, with-costs.